NUMBER 13-15-00315-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


        IN RE THE STATE OF TEXAS EX REL. STEPHEN B. TYLER


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Longoria
                      Memorandum Opinion Per Curiam1

        Relator, the State of Texas ex rel. Stephen B. Tyler, Criminal District Attorney of

Victoria County, Texas, filed a petition for writ of mandamus and motion for emergency

stay in the above cause on July 13, 2015. Relator seeks to compel the trial court to

empanel a jury to conduct the sentencing hearing in this matter and to prohibit the trial

court from entering a judgment in the case until such has occurred. The petition was filed

while the sentencing hearing was in progress and relator has now informed us that the



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                    1
hearing has already concluded. Specifically, relator has filed a “Notice of Mootness of

Mandamus Petition” informing us that the trial court has completed the hearing to which

the mandamus petition pertained. The relator states that it “may file a subsequent writ”

dealing with this matter “in the near future,” but this petition and the corresponding motion

for an emergency stay have been rendered moot.

       To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236

S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). A remedy at law, though it

technically exists, "may nevertheless be so uncertain, tedious, burdensome, slow,

inconvenient, inappropriate, or ineffective as to be deemed inadequate." Greenwell v. Ct.

of App. for the Thirteenth Jud. Dist., 159 S.W.3d 645, 648–49 (Tex. Crim. App. 2005)

(orig. proceeding). The act sought to be compelled must be a ministerial act that does

not involve a discretionary or judicial decision. State ex rel. Young, 236 S.W.3d at 210.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the petition for writ of mandamus should be

dismissed as moot. Accordingly, relator’s petition for writ of mandamus and motion for

emergency relief are DISMISSED AS MOOT without regard to the merits and without

prejudice. See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM




                                             2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of July, 2015.




                           3